Citation Nr: 0334419	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
gastrointestinal reflux disease and hiatal hernia with 
history of recurring duodenal ulcer, status post pyloroplasty 
and vagotomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION


The veteran served on active service from October 1953 to 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, the case is before the 
Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's gastrointestinal reflux disease and hiatal 
hernia with history of recurring duodenal ulcer, status post 
pyloroplasty and vagotomy, is not characterized by moderately 
severe duodenal ulcer, which is less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  The 
disability is also not characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for gastrointestinal reflux disease and hiatal hernia 
with history of recurring duodenal ulcer, status post 
pyloroplasty and vagotomy, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.112- 4.114, Diagnostic Codes 7305, 7346 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via an August 2001 RO letter, the December 2001 and September 
2002 rating decisions, and the September 2002 statement of 
the case.  Furthermore, via the August 2001 RO letter and the 
September 2002 statement of the case, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  The veteran was informed that the VA would assist 
him by providing a medical examination or obtaining a medical 
opinion if necessary to make a decision regarding his claim.  
He was also advised of the evidence needed from him.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's records from 
the Newington and Orlando VA Medical Centers (VAMCs), and his 
last VA examination report dated December 2001.  No 
additional records which need to be obtained have been 
identified by the veteran.  Furthermore, the veteran was 
given the opportunity to present testimony at a hearing on 
appeal, but he declined such opportunity, as discussed above.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
August 2001 and the September 2002 statement of the case, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law and VA duties pursuant to 
the enactment of the VCAA.  As these documents are dated more 
than one year prior to the present Board decision, the VA has 
complied de facto with the statutory one-year period provided 
for the veteran's response to the VCAA notice.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, in a May 1958 rating decision, the veteran was 
granted service connection for duodenal ulcer and was 
assigned a 20 percent rating under Diagnostic Code 7305, 
effective September 1957.  Following grants of temporary 
total ratings for various periods of convalesce and 
hospitalization, an April 1968 rating decision 
recharacterized the veteran's disability as recurrent 
duodenal ulcer with pyloroplasty and vagotomy.  And, a 
December 2001 rating decision, again recharacterized the 
veteran's disability as gastrointestinal reflux disease and 
hiatal hernia with history of recurring duodenal ulcer, 
status post pyloroplasty and vagotomy, under Diagnostic Codes 
7305 and 7346.  The veteran is currently seeking an increased 
rating in excess of 20 percent.

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings of the digestive system.  66 Fed. Reg. 29,488 (May 
31, 2001) (codified as amended at 38 C.F.R. § 4.114).  
However, because the amendment did not change the particular 
codes that are applicable to the veteran's claim, which are 
7305 and 7346, the Board need not analyze the claim pursuant 
to the revised portions of the regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2003).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2003).

Under Diagnostic Code 7305, a 20 percent evaluation is 
warranted for moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging ten 
days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is granted for moderately severe 
duodenal ulcer, which is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  And, a 60 percent 
evaluation is assigned for severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2003).

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable for a hiatal hernia "with two or more of the 
symptoms for the 30 percent evaluation of less severity." A 
30 percent evaluation is assignable for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  And, 
a 60 percent evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2003).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included a 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, 
clinically significant weight loss has essentially not been 
shown to be a manifestation of the veteran's gastrointestinal 
reflux disease and hiatal hernia with history of recurring 
duodenal ulcer, status post pyloroplasty and vagotomy.  
Consequently, the Board will only briefly discuss and compare 
below the old and new criteria for weight loss.  

In this case, the medical evidence includes treatment records 
from the Newington VA Medical Center (VAMC) dated from 1958 
to 1968 which essentially show the veteran was treated and 
diagnosed with duodenal ulcer and chronic gastritis.  As 
well, these records show that the veteran was hospitalized 
from February 1968 to March 1968 and underwent esophagoscopy, 
pyloroplasty and vagotomy.

Treatment records from V. Politano, M.D., dated from February 
1988 to January 1996 describe the treatment the veteran 
received for various health problems including ear, 
orthopedic, back, heart and gastrointestinal problems.

Records from the Orlando VAMC dated from 1997 to 2001 
describe the treatment the veteran received over time for 
gastrointestinal, hearing and orthopedic problems.  
Specifically, August 1997 notations show a diagnosis of 
gastritis and dumping syndrome secondary to surgery.  January 
1998 notations reveal problems with dumping syndrome but the 
veteran was not found to be icteric or anemic.  July 2001 
notations show the veteran had had peptic ulcer disease (PUD) 
with pyloroplasty/vagotomy years prior with hiatal hernia 
documented per upper gastrointestinal series in December 
2000.  At this time, he had mild gastroesophageal reflux 
disease (GERD) uncontrolled with ranitidine, but controlled 
with Prevacin, and dumping syndrome since surgery with 
shaking/hypoglycemic episodes.  And, September 2001 notations 
show he was status post gastrectomy (in 1968 per the 
veteran's history) with related problems with dumping 
syndrome.

Lastly, a December 2001 VA examination report indicates that 
the veteran had a history of duodenal ulcer, status post 
pyloroplasty and vagotomy in 1968.  The veteran reported that 
after the surgery, he developed a dumping syndrome which had 
improved somewhat, although had recurred in the prior 10 
years.  Also, the veteran reported episodes in which he 
developed tremors followed by abdominal bloating, pain and 
diarrhea about 4 to 5 times a week, which occurred at any 
time.  However, the veteran reported no weight loss.  It was 
further reported that in December 2000, he underwent an upper 
gastrointestinal series which revealed a small hiatal hernia 
of sliding type with mild reflux, but no evidence of peptic 
ulcer disease.  Upon physical examination, the veteran was 
found to be 72 inches tall weighing 203 pounds, alert, 
active, in no acute distress, well developed and nourished, 
and oriented to place, person and time.  His abdomen was soft 
with depressible peristalsis, no masses, no tenderness and no 
visceromegaly.  A complete blood count (CBC) with 
differential was performed and the results were within normal 
limits.  The veteran was diagnosed with duodenal ulcer, 
status post pyloroplasty and vagotomy with mild dumping 
syndrome, controlled with diet at this time.

Applying the criteria of Diagnostic Code 7305 to the facts of 
this case, the Board finds that, the veteran's disability 
simply is not characterized by moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  As well, applying the 
criteria of Diagnostic Code 7346 to the facts of this case, 
the Board finds that, the veteran's disability simply is not 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

Specifically, per the last December 2001 VA examination 
report, he is 72 inches tall weighing 203 pounds, alert, 
active, in no acute distress, well developed and nourished, 
and oriented to place, person and time.  By the veteran's own 
admission he has not suffered from weight loss, and the CBC 
performed on the veteran was within normal limits which 
indicates the absence of anemia.  And, although the veteran 
reports he suffers from tremors followed by abdominal 
bloating, pain and diarrhea about 4 to 5 times a week, these 
episodes have not been medically characterized as 
incapacitating averaging 10 days or more in duration at least 
four or more times a year.  Lastly, the objective medical 
findings are negative for any evidence of dysphagia, pyrosis, 
and regurgitation, accompanied by substernal or arm or 
shoulder pain.  As such, the preponderance of the evidence 
simply does not show that the service-connected 
gastrointestinal reflux disease and hiatal hernia with 
history of recurring duodenal ulcer, status post pyloroplasty 
and vagotomy meets the criteria for a disability evaluation 
in excess of 20 percent under Diagnostic Codes 7305 or 7346.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2003).

Additionally, the Board notes that the evidence does not show 
the veteran has suffered a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individual's baseline weight sustained per three months or 
longer, per 38 C.F.R. § 4.112 (2003).  As well, the evidence 
does not show that he has had appreciable weight loss which 
has been sustained over a period of time, taking into 
consideration his standard age and height, weight tables, and 
his individual predominant weight pattern as reflected by the 
records.  38 C.F.R. § 4.112 (2003).  As a matter of fact, as 
discussed above, the veteran is 72 inches tall weighing 203 
pounds, alert, active, in no acute distress, well developed 
and nourished, and oriented to place, person and time.  By 
the veteran's own admission he has not suffered from weight 
loss, and the CBC performed on the veteran was within normal 
limits which indicates the absence of anemia.

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
evaluation in excess of 20 percent for gastrointestinal 
reflux disease and hiatal hernia with history of recurring 
duodenal ulcer, status post pyloroplasty and vagotomy.  Under 
these circumstances, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. 
Reg. 45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the above addressed 
service-connected disability causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 20 percent for 
gastrointestinal reflux disease and hiatal hernia with 
history of recurring duodenal ulcer, status post pyloroplasty 
and vagotomy, is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



